Citation Nr: 9926579	
Decision Date: 09/16/99    Archive Date: 09/28/99

DOCKET NO.  97-32 060	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for claimed acute and 
subacute peripheral neuropathy due to herbicide exposure.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel





INTRODUCTION

The veteran served on active duty from March 1964 to February 
1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1997 rating decision by the RO.  



REMAND

The veteran has offered his statements to the effect that he 
has peripheral neuropathy resulting from herbicide exposure.  

A veteran, as in this case, who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the Vietnam era, and has acute and subacute peripheral 
neuropathy shall be presumed to have been exposed during such 
service to a herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  For purposes of this 
section, the term acute and subacute peripheral neuropathy 
means transient peripheral neuropathy that appears within 
weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.  38 C.F.R. 
§ 3.309(e).  

The veteran's private physician, Edwin P. Little, M.D., in a 
December 1994 report, noted that, in November 1991, a 
neurological examination suggested a subtle polyneuropathy.  

This is not competent medical evidence to establish a well-
grounded claim, but it triggers VA's duty to notify the 
veteran of the type of evidence necessary to complete his 
application.  38 U.S.C.A. § 5103(a) (West 1991); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  

In addition, the record indicates that the veteran is in 
receipt of Social Security Administration (SSA) disability 
benefits.  Medical records from the SSA should be obtained.  

Accordingly, the case is remanded to the regional office (RO) 
for the following action:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
information from him concerning all 
treatment referable to the claimed 
peripheral neuropathy.  The veteran 
should be instructed to submit all 
medical evidence that he is suffering 
from acute and subacute peripheral 
neuropathy due to herbicide exposure in 
service.  Based on the response from the 
veteran, the RO should obtain copies of 
all records from any identified treatment 
source.  

2.  The RO should request all documents 
pertaining to an award of benefits from 
the SSA, and specifically request copies 
of the medical records upon which the SSA 
based its decision.  

3.  After undertaking all development 
requested hereinabove, the RO should 
review the veteran's claims.  All 
indicated development should performed in 
this regard.  If the issue remain denied, 
the veteran should be furnished with an 
appropriate supplemental statement of the 
case and be given an opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  In taking 
this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  No action is required of the 
veteran until he is otherwise notified by the RO.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).  




